Citation Nr: 1716502	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-33 642A	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a bilateral foot disorder, to include peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969, December 1990 to July 1991, February 2003 to February 2004, and August 2005 to August 2006.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran submitted a notice of disagreement (NOD) in May 2012, a statement of the case (SOC) was issued in December 2012; and a VA Form 9 (substantive appeal) was received in December 2012. 

The Board acknowledges that the Veteran's May 2012 NOD reflects disagreement with the issue of entitlement to service connection for renal failure.  Although this issue was addressed by the RO in the December 2012 SOC, the record clearly reflects that the Veteran has not indicated any intent to appeal this matter to the Board.  Specifically, the Veteran indicated on his substantive appeal that he was "only appealing" the issue listed on the title page of this decision.  See December 2012 VA Form 9 ("I am not making a claim for renal failure"); see also May 2016 VA Form 8.  In light of the above, the Board finds that the only issue properly before the Board and actually on appeal is entitlement to a bilateral foot disorder, to include peripheral neuropathy.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran requested a live videoconference Board hearing in his substantive appeal.  See December 2012 VA Form 9.  Despite the Veteran's request for a videoconference Board hearing and lack of subsequent desire to the contrary, he has yet to be scheduled for a hearing.  See May 2016 VA Form 8 ("BVA Video Conference Requested, but not held").

The Board finds that the case must be remanded so the Veteran can be scheduled for a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference, at the earliest opportunity possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



